Fitzsimons, J.
The order appealed from must be affirmed. The moneys in question must be deemed the personal earnings of the judgment debtor, although in earning it he was aided by others.
He superintended the work, and performed all the labor that he could reasonably do, considering his state of health, so that his aid and services very materially contributed to the earning of the sum in dispute.
The facts and circumstances of this case justify us in determining that the said sum of money is the earnings of defendant for his personal service, and, therefore, is exempt from levy.
Order affirmed, with costs.
Van Wyck and Conlan, JJ., concur.
Order affirmed, with costs.